DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent No. 10,915,517 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

	The closest prior BARAJAS GONZALEZ teaches data operations performed across the multiple-tiered storage organization are analyzed over a period of time sufficient to determine usage patterns of the data. Predictive analytics is applied to the usage patterns (Abstract).
Use of predictive analytics not only serves to anticipate when data may be requested, but also more efficiently utilizes all tiers of storage within the environment. Accordingly, the mechanisms of the illustrated embodiments will tier or cache data upon what the analytics suggest, inclusive of any data the mechanisms deem likely to be accessed based upon past trends ([0019 and 0048] and Fig. 3).

The following is an examiner's statement of reasons for allowance: 
Prior art of record fails to teach a combination of elements including determine that a second portion of data from the first table stored in the database is set to be overwritten, the second portion of data from the first table stored in the database comprising data stored at locations in the first table flagged with the identifier; in response to determining that the second portion of the first table stored in the database is set to be overwritten, copy the second portion of data from the first table stored in the database into a third table stored in the database; determine, based on a set of historical information, that a probability that a user will access a third portion of the first table stored in the database at a future date is greater than a set threshold; in response to determining that the probability that the user will access the third portion of the first table stored in the database at the future date is greater than the set threshold, copy the third portion of the first table stored in the database into the first cache prior to the future date; determine a fourth portion of the first table stored in the database that the user accesses at a frequency greater than a set frequency; and in response to determining the fourth portion of the first table stored in the database that the user accesses at the frequency greater than the set frequency, copy the fourth portion of the first table stored in the database into the second cache as recited in independent claims 1 and 8.

Prior art of record fails to teach a combination of elements including determine that a second portion of data from the first table stored in the database is set to be overwritten, the second portion of data from the first table stored in the database comprising data stored at locations in the first table flagged with the identifier; in response to determining that the second portion of the first table stored in the database is set to be overwritten, copy the second portion of data from the first table stored in the database into a third table stored in the database; determine, using a machine learning model operating on a set of historical information, that a probability that the user will access a third portion of the first table stored in the database at a future date is greater than a set threshold; in response to determining that the probability that the user will access the third portion of the first table stored in the database at the future date is greater than the set threshold, copy the third portion of the first table stored in the database into the first cache prior to the future date; determine a fourth portion of the first table stored in the database that the user accesses at a frequency greater than a set frequency; and in response to determining the fourth portion of the first table stored in the database that the user accesses at the frequency greater than the set frequency, copy the fourth portion of the first table stored in the database into the second cache as recited in independent claim 15.

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/Primary Examiner, Art Unit 2164